DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-6 are examined herein.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “biological source for follistatin” whereas when looking in light of the pending Specification is clear that the disclosure relies on: a biological source containing follistatin (see Summary).  Since the term “for” encompasses: in place of, in spite of, and as an equivalence in exchange of, the claim does not reflect the plain, clear language of the pending Specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Buxman (2013/0330455) in view of Williams (4,072,570) and JJ.




JJ: johnjuanb1: Absorption Profile and Hormonal Influence of Fertilized Egg Yolk Ingestion in the Human; published Aug. 03, 2015 at: https://www.professionalmuscle.com/forums/index.php?threads/follistatin-in-fertile-avian-eggs.126239/

Independent claim 1
Providing a biological source for active follistatin
Buxman teaches a method of making an active follistatin from a biological source, including: avian eggs or its components (0006).  
Therefore, Buxman teaches providing a biological source comprising/for active follistatin, as claimed.

Drying the biological source with heat
Buxman teaches the method comprises a step of fluidized bed drying at a temperature of below 42 °C (i.e. below 107.6 °F; i.e. heat drying, i.e. drying with heat)5 to produce a powder containing active follistatin (0009).  

Specifically claimed type of heating, spray drying
Buxman teaches to dry the dried egg product by using freeze-drying or fluidized bed drying (0009), however, does not discuss the specifically claimed type of drying the egg product made, spray drying.
Williams also teaches method of making powdered dried egg products, and further provides the use of spray drying (ref. clm. 1).



Williams teaches that the powder made by spray drying has the benefits of being stable at ambient temperature for at least six months and may be easily reconstituted (ab.). 
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making powdered egg products, as Buxman, to include the specifically claimed method of drying, spray drying, because Williams teaches that when this powder is made by using a step of spray drying, benefits are provided, including: being stable at ambient temperature for at least six months and that it can be reconstituted with ease; further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Spray dry temperatures
The modified teaching, in Williams, provides that the spray drying is at an inlet temperature of between 230 °F and 280 °F and an outlet temperature of between 160 °F and 190 °F (ref. clm. 1), which encompasses the claim of spray drying an egg product with at an inlet temperature of about 280 to Attorney Docket No.:MYOS0006US  390 °F and an outlet temperature of about 160 to 190 °F.





Method produces a powder containing the active follistatin 
Buxman teaches that the method used, makes a composition comprising active follistatin from eggs (ab., 0006), which produces a powder containing the active follistatin, therefore it would be reasonable to expect that the active follistatin was determined, as claimed.
Further, it would be reasonable to expect that any known method of identifying active follistatin, including the ELISA method as claimed, would determine its presence.

In the alternative, the modified teaching does not discuss the active follistatin is determined by enzyme-linked immunosorbent assay (ELISA), as claimed.
JJ also teaches of using active follistatin in powder comprising fertile egg yolks, and further provides that the follistatin therein is preserved (i.e. active), as determination by ELISA (see the comment by jahnhuanb1 of Aug. 03, 2015).
Therefore, JJ provides motivation to use a step of ELISA for determining the active follistatin in a powder comprising egg yolks comprising active follistatin, as claimed, because the reference teaches it is known for such testing methods to be clearly effective for such a thing (see the comment by jahnhuanb1 of Aug. 03, 2015).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of determining active follistatin in a powder comprising egg yolks comprising active follistatin, as the modified teaching above, to include the specifically claimed type of determination, ELISA, as claimed, because JJ illustrates that the art ELISA as being suitable for similar intended uses, including (see MPEP 

Dependent claims
As for claim 2, Buxman teaches that the biological source is an egg or portion thereof (0006).  

As for claim 103, Buxman teaches that the egg or portion thereof is avian (0006).  

As for claim 4, Buxman teaches that the avian egg or portion thereof is fertilized (0020).  

As for claim 5, Buxman teaches methods of preserving the biological source and/or resulting powder to reduce any bacterial contamination (Ex. 1).  

As for claim 206, Buxman teach preservation by high pressure treatment (Ex. 1).

Response to Arguments
 	It is asserted, that solely to compact prosecution and without prejudice, claims 1, 2 and 5 have been amended and claim 9 has been canceled. Support for these 
No new matter is added by these amendments. Reconsideration and withdrawal of all rejections is respectfully requested in light of these amendments and the following remarks. 
In response, Applicant’s timely response is appreciated.
 
Rejection of Claims under 35 U.S.C. 112(a) - Written Description 
It is asserted, that Claims 1-6 and 9 have been rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The Examiner suggests that the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to the skilled artisan that the inventors, at the time the application was filed, had possession of the claimed invention. Specifically, the Examiner suggests that the phrase "biologically active follistatin" is not found in the specification. Further, the Examiner suggests that there is no support for the phrase "an inlet temperature up to 390°F and/or an outlet temperature up to about 190°F. 
Solely to compact prosecution and without prejudice, Applicant has amended the claims to remove these recitations. All amendments made to the claims are supported by the written description at, for example, page 3, lines 6-28, page 4, lines 18-20, and page 29,line 29 through page 30, line 6 of the patent application. Withdrawal of this written description requirement rejection under 35 U.S.C. 112(a) is therefore respectfully requested. 

 
Rejection of Claims under 35 U.S.C. 112(b) 
It is asserted, that Claims 1-6 and 9 have been rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention. 
Specifically, the Examiner suggests that the phrase "biologically active" is a relative term which renders the claims indefinite. 
As discussed in Section I, supra, solely to compact prosecution and without prejudice, Applicant has amended the claims to remove this phrase. Instead, claims have been amended to recite a biological source for active follistatin in accordance with teachings at page 3, lines 6-28 and that active follistatin is determined by enzyme-linked immunosorbent assay (ELISA) in accordance with teachings at page 29, line 29 through page 30, line 6. 
Applicant believes the claims, as amended herein, are clear and definite, meeting the requirements of 35 U.S.C. 112 (b). Withdrawal of this rejection under 35 U.S.C. 112(b) is therefore respectfully requested. 
In response, Applicant’s timely response is appreciated, and said Rejection is not re-issued herein, however, please see the new Claim Objection related to said amendments.

Rejection of Claims under 35 U.S.C. 103 

MPEP 2143 and the case law state: "The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art." KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). 
Solely to compact prosecution and without prejudice, Applicant has amended claim 1 to recite a process for production of a composition comprising active follistatin, said method comprising providing a biological source for active follistatin and spray drying the biological source with heat at an inlet temperature of about 2800F to about 390°F and/or an outlet temperature of about 160°F to about 190°F, wherein the method produces a powder containing the active follistatin determined by enzyme-linked immunosorbent assay (ELISA). 
Buxman, the only reference cited by the Examiner relating to active follistatin production, does not discuss spray drying the egg product. Instead, Buxman teaches a method of making active follistatin from avian eggs or its components via a step of fluidized bed drying at 42°C (below 107.6°F). 

temperatures of about 280 °F to about 390 °F for production of active follistatin as claimed in the instant method. 
Thus, the combined teachings of Buxman and Williams fail to make known all elements of the claimed invention and are in no way predictive of success in using the spray drying method of Williams performed at temperatures of at least about 50% higher than the fluidized bed drying method of Buxman in producing a composition comprising active follistatin. 
In response, Buxman and Williams both teach methods of making powdered egg products, therefore on of skill would be motivated to look toward methods of drying said product types, including Williams. The Court in KSR stated that “[t]he first error of the Court of Appeals in this case was to foreclose this reasoning by holding that courts and patent examiners should look only to the problem the patentee was trying to solve. The Court of Appeals failed to recognize that the problem motivating the patentee may be only one of many addressed by the patent’s subject matter…The second error [was]…that a person of ordinary skill attempting to solve a problem will be led only to those elements of prior art designed to solve the same problem.” 550 U.S. at 420, 82 USPQ2d at 1397. Federal Circuit case law prior to the Supreme Court’s decision in KSR is generally in accord with these statements by the KSR Court. See e.g., In re Dillon, (en banc) ( "[I]t is not necessary in order to establish a prima facie case of obviousness that both a structural similarity between a claimed and prior art compound (or a key component of a composition) be shown and that there be a suggestion in or expectation from the prior art that the claimed compound or composition will have the same or a similar utility as one newly discovered by applicant" ) (emphasis added); In re Lintner, 458 F.2d 1013, 1018, 173 USPQ 560, 562 (CCPA 1972) (“The fact that [applicant] uses sugar for a different purpose does not alter the conclusion that its use in a prior art composition would be prima facie obvious from the purpose disclosed in the references.”). 
Also, from MPEP 2141.II.A.2.: Office personnel should continue to follow the general search guidelines set forth in MPEP § 904 to § 904.03 regarding search of the prior art. Office personnel are reminded that, for purposes of 35 U.S.C. 103, prior art can be either in the field of applicant’s endeavor or be reasonably pertinent to the particular problem with which the applicant was concerned. See MPEP § 2141.01(a) for a discussion of analogous art. Furthermore, prior art that is in a field of endeavor other than that of the applicant (as noted by the Court in KSR, “[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one,” 550 U.S. at 417, 82 USPQ2d at 1396 (emphasis added)), or solves a problem which is different from that which the applicant was trying to solve, may also be considered for the purposes of 35 U.S.C. 103. (The Court in KSR stated that “[t]he first error…in this case was…holding that courts and patent examiners should look only to the problem the patentee was trying to solve. The Court of Appeals failed to recognize that the problem motivating the patentee may be KSR is generally in accord with these statements by the KSR Court. See e.g., In re Dillon, 919 F.2d 688, 693, 16 USPQ2d 1897, 1902 (Fed. Cir. 1990) (en banc) ( "[I]t is not necessary in order to establish a prima facie case of obviousness that both a structural similarity between a claimed and prior art compound (or a key component of a composition) be shown and that there be a suggestion in or expectation from the prior art that the claimed compound or composition will have the same or a similar utility as one newly discovered by applicant" ) (emphasis added); In re Lintner, 458 F.2d 1013, 1018, 173 USPQ 560, 562 (CCPA 1972) (“The fact that [applicant] uses sugar for a different purpose does not alter the conclusion that its use in a prior art composition would be prima facie obvious from the purpose disclosed in the references.”).


As for Williams not comprising follistatin, Applicant’s opinion in this matter is appreciated, however, no evidence of this is provided.  Further, even if it was, secondary references are not required to provide what the primary teaching already presents, they are for the purpose of providing a teaching of what the primary reference does not discuss, therefore this argument is not persuasive.
As for the spray drying inlet temperatures in Williams, they encompass and overlap the claimed ranges, therefore making them obvious.  

It is asserted, that MPEP 2145 states "A prior art reference that "teaches away" from the claimed invention is a significant factor to be considered in determining obviousness". 
Example 4 of U.S. Patent Application No. 2007/0275036 (IDS Reference AA) is entitled the Effect of Spray/Heat Drying of Fertilized Egg Yolks on Follistatin at paragraphs [0176]- [0179] and discloses an experiment where fertile chicken eggs yolks were separated with commercial separators then heat/spray dried with a commercial aerosolizer and heat kept under 110°F. The resulting powder was tested for quantity and quality of active follistatin via ELISA and quantitations by Liquid Chromatography Tandem Mass Spectrometer with third degree fragmentation. Results showed no measurable active or viable follistatin and it was concluded that a fertile egg yolk cannot be spray/heat dried in order to preserve active follistatin. 
This prior art reference, which is much more relevant to the instant claimed invention than Buxman or Williams, clearly teaches away from the claimed invention of spray drying the biological source with heat at an inlet temperature of about 280 °F to about 390 °F and/or an outlet temperature of about 160 °F to about 190 °F to produce a powder containing the active follistatin determined by enzyme-linked immunosorbent assay (ELISA). 
Since the prior art cited by the Examiner of Buxman and Williams fails to make known all elements of the claimed invention and is no way predictive of success of the claimed invention, this cited combination fails to establish a rationale supportive of obviousness. See MPEP 2143. 
 Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).
Further, as for the range for spray drying, by Williams, extending over the range claimed, this argument is not persuasive because Williams teaches encompassing ranges, which make the claimed range obvious. 

It is asserted, that since the prior art, when viewed as a whole inclusive of U.S. Patent Application No. 2007/0275036 as required by MPEP 2143.01, clearly teaches away from the expectation of success in using spray drying to produce a composition comprising active follistatin as claimed, any prima facie case of obviousness over the cited art of Buxman and Williams has been rebutted.
Accordingly, it is respectfully submitted that further maintenance of this rejection based upon the cited teachings of Buxman and William is improper and withdrawal of this rejection under 35 U.S.C. 103 is respectfully requested. 
In response, a teaching away is when an applied reference teaches not to do something, teaches away from doing something that the primary teaching asserts to be 
MPEP 2143.01 does not require that the prior art is viewed as a whole inclusive to Applicant’s disclosure.  This is not the standard for examination.  The MPEP at 2143.01.I is clear that a disclosure does not negate a suggestion for modifying the prior art to arrive at the claimed invention.
The teaching by Williams does not change the principal operation of Buxman, therefore these arguments are not persuasive.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 


Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793